IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DOTAN Y. MELECH, RECEIVER FOR                            No. 83891
                 CWNEVADA, LLC,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                           OCI 1 2 211/2
                 CLARK; HONORABLE MARK R.
                                                                          Eui
                 DENTON, DISTRICT JUDGE; AND                            CLE°     itY.ME COURT

                 THE EIGHTH JUDICIAL DISTRICT                                    " CLERR
                 COURT DEPT. 11,
                 Respondents,
                   and
                 NUVEDA, LLC; TRC-EVOLUTION NV,
                 LLC; HIGHLAND PARTNERS NV LLC;
                 MI-CW HOLDINGS NV FUND 2 LLC;
                 MI-CW HOLDINGS LLC; GREEN
                 PASTURES FUND, LLC SERIES 1
                 (CWNEVADA, LLC); JAKAL
                 INVESTMENTS, LLC; JONATHAN S.
                 FENN; JONATHAN S. FENN
                 REVOCABLE TRUST; AND GROWTH
                 OPPORTUNITIES, LLC,
                 Real Parties in Interest.

                                     ORDER DISMISSING PETITION
                            This is an original petition for a wr:it of prohibition challenging
                district court orders in a receivership matter. Petitioner has filed a motion
                to voluntarily dismiss this writ petition, stating that he no longer seeks this
                court's extraordinary intervention.     Real parties in interest Highland
                Partners NV LLC; MI-CW Holdings NV Fund 2, LLC; MI-CW Holdings
                LLC; and TRC-Evolution NV, LLC have filed joinders in the motion. Reai.
                party in interest NuVeda, LLC, who did not file an answer against issuance
                of the requested writ, objects to dismissal and opposes the 'notion.
SUPREME COURT
          OF
      NEVADA


.!()) I947A                                                                2_     - 3 2_ lE 9
                             Having reviewed the motion, opposition, and objection, the
                motion for a voluntary dismissal is granted. This writ of prohibition is
                dismissed.   This dismissal is without prejudice to this court's ability to
                consider the arguments and claims set forth by NuVeda in Docket No.
                85254, if appropriate.
                             It is so ORDERED.'



                                                                  , J.
                                         Cadish


                                                                                     Sr. J.
                Pickerin •




                cc:   Eighth Judicial District Court Dept. 11
                      Hon. Mark R. Denton, District Judge
                      Holley Driggs/Las Vegas
                      Dickinson Wright PLLC
                      Greenberg Traurig, LLP/Las Vegas
                      Jolley Urga Woodbury Holthus
                      Law Office of Mitchell Stipp
                      Eighth District Court Clerk




                     'The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT

        OF
     NÉVALIA
                                                    2
(0) 1947A